
	

113 S2478 IS: Short Line Railroad Safety Enhancement Act of 2014
U.S. Senate
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2478
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2014
			Ms. Collins (for herself and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To authorize the Secretary of Transportation to partner with industry to strengthen the safety
			 culture and safety practices of short line and regional freight railroads.
	
	
		1.Short title
			This Act may be cited as the
		  Short Line Railroad Safety Enhancement Act of 2014.2.FindingsCongress makes the following findings:(1)The use of new oil recovery techniques, particularly in regions without a sufficient number of
			 developed pipeline networks, has led to rapid growth in the transportation
			 of crude oil by rail.(2)Recent accidents in North America involving trains carrying crude oil, such as the July 2013
			 tragedy in Lac-Megantic, Quebec, have brought the need for enhanced safety
			 into focus.(3)Short line and regional railroads have workforces and resources that are much smaller than large
			 Class I railroads, but these railroads are expected to handle the same
			 commodities safely.(4)Cooperative safety reviews, assessments, and training approaches can enhance safety by fostering an
			 enhanced safety culture.  Cooperation between industry and the Federal
			 Railroad Administration’s Research and Development Program would enhance
			 rail safety with respect to the transportation of crude oil by rail and in
			 all other areas of rail transportation.3.Short line and regional railroad safety grantsSection 20108 of title 49, United States Code, is amended by adding at the end the following:(d)Short line and regional railroad safety training initiative(1)Grants authorizedThe Secretary may award grants to private or nonprofit organizations involved in, or affiliated
			 with, transportation by Class II and Class III railroads.(2)Use of fundsGrant funds awarded under this subsection shall be used for research, development, evaluation, and
			 training efforts that are designed to enhance rail safety practices and
			 safety culture.(3)Authorization of appropriations(A)Fiscal year 2015There is authorized to be appropriated to the Secretary $2,000,000 for fiscal year
			 2015 for grants
			 under this subsection.(B)Fiscal years 2016 through 2019There are authorized to be appropriated to the Secretary such sums as may be necessary for each of
			 the fiscal years
			 2016 through 2019 for grants
			 under this subsection.(C)AvailabilityAmounts appropriated pursuant to this paragraph
			 shall remain available until expended..
		
